DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: 
Species A: the control section is configured to control the priority ranking in response to a direction of progress of the vehicle (as recited in claim 5);
Species B: the control section is configured to control the priority ranking in response to weather information (as recited in claim 6);
Species C: the control section is configured to control the priority ranking in response to a travel speed of the vehicle (as recited in claim 7);
Species D: the control section is configured to control the priority ranking in response to a travel route of the vehicle (as recited in claim 8).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each pair of Species A, B, C, and D—i.e., A and B; A and C; A and D; B and C; B and D; C and D—lack unity of invention because even though the inventions of these groups require the technical feature of:
a plurality of cleaning sections configured to clean cleaning targets including a sensor face of an optical sensor installed at a vehicle; and a control section capable of automatically controlling the cleaning sections, the control section being configured to control a priority ranking for actuation of the cleaning sections in response to at least one of a travel situation or an environmental situation of the vehicle, in a case in which a cleaning request has been made for the cleaning sections
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of HAYASHI (Japanese Publication JP2015231765, as cited in 4/8/2020 IDS and translated by Espacenet). HAYASHI teaches: 
a plurality of cleaning sections (nozzles 8, 11, see fig. 1-2, para. 0021-22; nozzles 13, 14, see fig. 1-2, para. 0024, 0026) configured to clean cleaning targets (nozzle 8 for cleaning front window 7, para. 0021; nozzle 11 for cleaning rear window 10, para. 0022; nozzle 13 for cleaning front camera 4, para. 0024; nozzle 14 for cleaning rear camera 5, para. 0026) including a sensor face of an optical sensor (window 4a of front camera 4, window 5a of rear camera 5) installed at a vehicle (vehicle 1, fig. 1-2); and 
a control section (control unit 17, fig. 1-2) capable of automatically controlling the cleaning sections (controlling nozzles 13, 14, see para. 0027-29), the control section being configured to control a priority ranking for actuation of the cleaning sections in response to at least one of a travel situation or an environmental situation of the vehicle, in a case in which a cleaning request has been made for the cleaning sections (see fig. 1, para. 0025, 0029: control unit 17 determines whether to activate nozzle 13 or nozzle 14 based on various states and information, such as when an image captured by rear camera 5 is displayed on a display DSP on the basis of the shift lever 3 moved to reverse position).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: 
Species J: a first alert section configured to compute a predicted consumption amount of the cleaning liquid corresponding to a travel distance to an input destination, and to issue an alert in a case in which the remaining level of the cleaning liquid is insufficient compared to the predicted consumption amount of the cleaning liquid, or in a case in which a predetermined remaining level value or lower will be reached (as recited in claim 13);
Species K: a second alert section configured to issue alerts in a plurality of stages, in response to the remaining level of the cleaning liquid (as recited in claim 14).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: claim 11.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species J and Species K lack unity of invention because even though the inventions of these groups require the technical feature of:
a plurality of cleaning sections configured to clean cleaning targets including a sensor face of an optical sensor installed at a vehicle; and 
a control section capable of automatically controlling the cleaning sections, the control section being configured to control a priority ranking for actuation of the cleaning sections in response to at least one of a travel situation or an environmental situation of the vehicle, in a case in which a cleaning request has been made for the cleaning sections;
wherein each cleaning section further includes: 
a washer nozzle configured to spray cleaning liquid toward a corresponding cleaning target; 
a washer pump configured to supply the cleaning liquid to the washer nozzle; 
a washer tank configured to hold the cleaning liquid; 
a liquid level detection section configured to detect a remaining level of the cleaning liquid in the washer tank; and 
a remaining level display section configured to display the remaining level of the cleaning liquid in the washer tank as detected by the liquid level detection section;
alert section configured to issue alerts
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of HAYASHI and YANG (Korean Publication KR200188927Y1). 
As explained above, HAYASHI teaches “a plurality of cleaning sections configured to clean cleaning targets including a sensor face of an optical sensor installed at a vehicle; and a control section capable of automatically controlling the cleaning sections, the control section being configured to control a priority ranking for actuation of the cleaning sections in response to at least one of a travel situation or an environmental situation of the vehicle, in a case in which a cleaning request has been made for the cleaning sections.”
HAYASHI also teaches wherein each cleaning section further includes: a washer nozzle (nozzles 8, 11, 13, 14, as explained above) configured to spray cleaning liquid toward a corresponding cleaning target (front window 7, rear window 10, front camera 4, rear camera 5, as explained above); a washer pump (pumps Pf, Pr, fig. 1, para. 0021-22; pumps Ps, Pw, fig. 2, para. 0052-054) configured to supply the cleaning liquid to the washer nozzle (see para. 0021-22, 0052-54); a washer tank (tank T, fig. 1-2, para. 0022) configured to hold the cleaning liquid (para. 0022).
YANG teaches a liquid level detection section (washer amount sensor 40, fig. 3-4, para. 0017, 0022) configured to detect a remaining level of the cleaning liquid in the washer tank (para. 0017, 0022); and a remaining level display section (display and alarm means, fig. 5, para. 0017) configured to display the remaining level of the cleaning liquid in the washer tank as detected by the liquid level detection section (see para. 0017, 0022); an alert section configured to issue alerts (see para. 0017, 0022).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify HAYASHI to incorporate a liquid level detection section, a remaining level display section, and an alert section, with reasonable expectation of detecting liquid level and issuing alerts. It’s well known in the art that a tank can have a liquid level detection section for detecting a remaining level of liquid in the tank; a display that displays the remaining level of the liquid in the tank; and an alert section for issuing alerts (see YANG). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.

A telephone call was made to TODD GUISE on 4/22/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714